Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 2-21 are allowed.
There are known arts that teaches “defining a distributed virtual switch (DVS) that spans a plurality of host computers; defining a plurality of distributed ports for the DVS; associating a first distributed port with a first machine executing on a first host; and configuring the first host (i) to associate a first virtual port of a first virtual switch executing on the first host computer with the first machine to exchange data messages in order to allow the first machine to exchange data messages with other machines, and (ii) to associate the first virtual port with the first distributed port to receive operational settings defined for the first distributed port in order to implement desired forwarding behavior defined for the first distributed port.” (US 20090292858 A1, US 20180159781 A1, US 20160196158 A1, US 20160119256 A1, US 20140012966 A1, US 20120287936 A1, US 8761187 B2). However, none of these are considered prior art because they do not pre-date the earliest priority date of the present application. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALINA N BOUTAH whose telephone number is (571)272-3908.  The examiner can normally be reached on M-F 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALINA N. BOUTAH
Primary Examiner
Art Unit 2443



/ALINA A BOUTAH/Primary Examiner, Art Unit 2443